Citation Nr: 1810776	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-28 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for cervical radiculopathy (claimed as peripheral neuropathy of the hands), including as due to Agent Orange exposure.

3.  Entitlement to service connection for peripheral neuropathy of the feet, including as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from January 1963 to February 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  In June 2016 a Travel Board hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the Veteran's record.  At the hearing the Veteran granted waiver of initial consideration by the RO of any additional evidence received.  In November 2016 these matters were remanded for additional development.

The issue of entitlement to service connection for peripheral neuropathy of the feet, including as due to Agent Orange exposure is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic back disability was not manifested in service, and the Veteran's current back disability is not shown to be etiologically related to his service.

2.  Peripheral neuropathy of the hands was not manifested in service and is not shown to be etiologically related to the Veteran's service.



CONCLUSIONS OF LAW

1.  Service connection for a back disability is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Service connection for cervical radiculopathy (claimed as peripheral neuropathy of the hands) is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the Veteran's record and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  



Legal Criteria, Factual Background and Analysis

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of a current claimed disability, incurrence or aggravation of a disease or injury in service, and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may legitimately be questioned, a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 (a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because degenerative disc disease and cervical radiculopathy are not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that the theory of continuity of symptomatology in service connection claims is inapplicable to these claims.

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303 (d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Laypersons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Back Disorder

The Veteran contends his current back disability is service-related because it was injured in service when he was thrown from a jeep that turned over.  Service treatment records (STRs) are negative for any complaints, diagnosis or any treatment of a back injury or pathology during the Veteran's period of service.  His November 1965 service separation examination shows a normal spine on clinical evaluation.  On his report of medical history at separation, he indicated he had not had bone, joint or other deformity or arthritis.

In November 2006, the Veteran was seen at a VA outpatient treatment clinic to establish care for incontinence.  It was reported that he had no significant past medical history and had not had regular medical care in the past; the last time he was in the hospital was for food poisoning, which was 3 or 4 years prior.  He reported that he stays fairly active with work and does a lot of walking.  On physical examination of his back, his spine midline was nontender, there was no CVA [costovertebral angle] tenderness, and there was no pain with bilateral straight leg raising or internal or external rotation of the hip.

At the June 2016 hearing the Veteran testified that he was involved in a vehicle accident in service.  He was a passenger in a jeep when it turned over and he and the driver were thrown out of the vehicle.  He stated that after the accident he saw a medic and was given Tylenol.  He stated that he had problems with his back after service; and the older he got the more problems he had.  He is currently being treated by a VA doctor.  The Veteran stated that the doctor said he had a problem when the jeep turned over.  The Veteran's wife testified that the Veteran has back pain.  

On a December 2016 VA back conditions examination, the Veteran reported that while stationed in Germany in approximately 1964/1965 he was a passenger in a Jeep and was involved in an accident.  He stated that he and the driver were thrown from the vehicle.  He was seen for his injuries at the base dispensary.  He stated that he had some back pain then, but did not think too much about it.  His pain improved, but did not go away.  He did not seek further care in service or upon returning to the United States.  He did not seek care for his back until approximately 2000.  The pain had worsened over the years.  He stated that his back is worse in the morning and improves a little as he warms up.  X-rays show degenerative disc disease at L4-5 and L5-S1; there was no arthritis documented.  The diagnosis was lumbar disc disease by x-ray.  The examiner opined that the Veteran's current back condition is less likely than not related to military service.  The rationale for the opinion was that the records show no evidence of any complaints, treatment, or diagnosis of a back condition in the STRs or on active duty.  There is no evidence of any chronic back condition during service.  The separation examination is negative for any back complaints and no abnormalities or diagnosis of a back condition is noted on the separation examination.  A November 1965 "Statement of Medical Condition" form is negative for any complaints related to the spine.  There is no interim data proximate to discharge.

A VA physical medicine and rehabilitation outpatient treatment report dated February 2017 shows the Veteran was referred for physical therapy for low back pain.  The assessment was the Veteran had declined function due to chronic low back pain.

On review, it is clearly shown that Veteran has a current low back disability as a diagnosis of lumbar disc disease is documented in the December 2016 VA examination report.  There is no evidence of any chronic back condition during service or for many years after service.  The earliest post service medical report of back symptoms is found in the December 2016 VA back conditions examination report, 50 years after the Veteran's active duty service.  Consequently, service connection for a back disability on the basis that a chronic back disability became manifest in service and persisted is not warranted.

What remains for consideration is whether the Veteran's current back disability may be related to his remote service/complaints and injury therein.  Whether there is a nexus between a current back disability and service or complaints therein, absent evidence of continuity, is a medical question that requires medical expertise.  See Jandreau, 492 F.3d at 1377.  The medical evidence in the record that addresses this matter consists of the opinion offered by the VA examiner in the December 2016 VA back conditions examination report.  The VA examiner found that the Veteran's current back disability is less likely than not related to his military service.  The examiner provided an adequate rationale for the opinion.  The Board finds the December 2016 VA examiner's opinion to be the only medical opinion in the record regarding the etiology of the Veteran's back disability.  It reflects familiarity with the factual record and cites to supporting factual data.  The examiner is a medical professional competent to offer the opinion, and it is competent evidence in this matter.  Because there is no competent evidence to the contrary, it is persuasive. 

The Veteran's own statement relating his current back disability to service is not competent evidence.  The question of whether the Veteran's back disability, specifically lumbar disc disease, is related to his service is medical in nature, and beyond the scope of lay observation; it requires medical expertise.  Id.  As the Veteran is a layperson, and does not cite to supporting clinical data, a supporting medical opinion, or supporting medical literature, his opinion regarding a nexus between his current back disability and service is not competent evidence and has no probative value.  Notably, the Veteran at the hearing stated that the doctor said he had a problem when the jeep turned over.  A review of the Veteran's treatment records found no such statement by a VA doctor.  To the extent the Veteran has proffered this statement to establish a relationship between an injury in service and his current back disability, it is not probative evidence.  The United States Court of Appeals for Veteran Claims (Court) has held that a layman's account of what a physician purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute "medical" evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The same holds true for the testimony of his wife.

The preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt doctrine does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The claim for service connection for a back disability must be denied.

Cervical Radiculopathy (Claimed as Peripheral Neuropathy of the Hands)

At the outset, the Board notes that the Veteran noted on his application that bilateral hand peripheral neuropathy was due to Agent Orange exposure.  The evidence, however, confirms that the Veteran did not have service in the Republic of Vietnam or in any country in which herbicides (Agent Orange) are known to have been applied during his active duty periods; and neither does the Veteran contend that he had any such service.  In light of this, the evidence further confirms that the Veteran did not have any exposure to Agent Orange during service.  The credible evidence of record shows that the Veteran is not entitled to the presumption of exposure to Agent Orange as set forth in 38 C.F.R. § 3.307(a)(6)(iii).  Therefore a discussion and analysis regarding entitlement to service connection for a disorder due to exposure to Agent Orange is not necessary.

The Veteran contends he currently has peripheral neuropathy of the hands related to service due to injury in service when he was thrown from a jeep that turned over.  His STRs are negative for any complaints, diagnosis or any treatment of neuropathy of the hand or pathology during the Veteran's period of service.  His November 1965 service separation examination shows his upper extremities were normal on clinical evaluation.  

A January 2016 VA primary care physician note, reports the Veteran was seen for a follow-up visit.  He had no neurology complaints at that time.  At the June 2016 hearing the Veteran testified that he began having problems with his hands tightening about 2 to 3 years ago.  He stated that since being thrown out of the jeep in service, he has been having problems with his hands.  He described having symptoms of tingling.

On December 2016 VA peripheral nerves conditions examination, the Veteran reported the he has had nerve pain from the neck/shoulder on the right.  He has had numbness and tingling as long as he can remember.  He has some weakness in his right hand and has to use the left hand to compensate.  He has never had an EMG [electromyography] or diagnosed with any other nerve condition.  His limits are gripping and lifting.  The diagnosis was cervical radiculopathy.  The examiner opined that the Veteran's cervical radiculopathy is less likely than not caused by service.  The rationale for the opinion was that the Veteran's neuropathy is caused by a neck condition, which is mechanical in nature and not in any way associated with Agent Orange exposure.  The examiner was unable to find evidence of the Veteran having "boots on the ground" in Vietnam or concession by VA.  The onset of the Veteran's neurologic complaints could not be established.  His history and physical examination report neck pain radiating down the right arm, which is consistent with a mechanical neck condition not herbicide exposure.  

On review, the Veteran's claimed peripheral neuropathy of the hands has been diagnosed as cervical radiculopathy by the December 2016 VA examiner.  The evidence shows there is no evidence of any neurologic condition during service or for many years after service.  The earliest post service medical report of neurological symptoms is found in the December 2016 VA peripheral nerves conditions examination report, 50 years after the Veteran's active duty service.  Consequently, service connection for peripheral neuropathy of the hands on the basis that a chronic neurological disability of the hands became manifest in service and persisted is not warranted.

What remains for consideration is whether the Veteran's current peripheral neuropathy of the hands may be related to his remote service/complaints and injury therein.  Whether there is a nexus between current peripheral neuropathy of the hands and service or complaints therein, absent evidence of continuity, is a medical question that requires medical expertise.  See Jandreau, 492 F.3d 1372, 1377.  The medical evidence in the record that addresses this matter consists of the opinion offered by VA examiner in the December 2016 VA peripheral nerves conditions examination report.  VA examiner found that the Veteran's current cervical radiculopathy disability is less likely than not caused by service; the examiner provided adequate rationale for the opinion.  The Board finds the December 2016 VA medical opinion to be the only medical opinion in the record regarding the etiology of the Veteran's peripheral neuropathy of the hands.  It reflects familiarity with the factual record and cites to supporting factual data.  The provider is a medical professional competent to offer the opinion, and it is competent evidence in this matter.  Because there is no competent evidence to the contrary, it is persuasive. 

The Veteran's own opinion relating his peripheral neuropathy of the hands to service is not competent evidence.  This nexus question that is dispositive is medical in nature; he is a layperson, and does not cite to supporting clinical data, a supporting medical opinion or supporting medical literature.  

Accordingly, the preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt doctrine does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The claim for service connection for cervical radiculopathy, claimed as peripheral neuropathy of the hands must be denied.


ORDER

Service connection for a back disability is denied.

Service connection for cervical radiculopathy (claimed as peripheral neuropathy of the hands) is denied.


REMAND

Although the Board sincerely regrets the delay, an additional remand is required to comply with the previous remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The November 2016 Board remand asked the AOJ to schedule the Veteran for a medical examination for peripheral neuropathy of the hands and feet.  The examination request was made in November 2016.  The VA examiner provided a nexus opinion for the hands but not the feet.  A remand is necessary in this matter to obtain this requested information.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a medical examination for his peripheral neuropathy of the feet by the same VA examiner who examined the Veteran in December 2016 (or another appropriate VA examiner with appropriate expertise if that examiner is unavailable) to determine the nature and etiology of such disorder.  The record must be made available to the examiner for review.  

The examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any peripheral neuropathy of the feet had onset during, or are related to, active service, including the in-service motor vehicle accident when a jeep in which the Veteran was a passenger turned over and he was thrown into a ditch.  

The examination report must include a complete rationale for all opinions expressed.  

2.  Thereafter, readjudicate the claim on appeal.  If the claim remains unfavorable to the Veteran, he and his representative must be furnished a supplemental statement of the case which addresses all evidence associated with the Veteran's record since the last statement of the case.  The Veteran must be afforded the applicable time period in which to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


